Citation Nr: 1619921	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to a service connection for a right ankle disorder.

3.  Entitlement to a service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

6.   Entitlement to a rating in excess of 10 percent for bilateral pes planus.

7.  Entitlement to a rating in excess of 10 percent for left shoulder traumatic arthritis.

8.  Entitlement to a rating in excess of 10 percent for right shoulder traumatic arthritis.

9.  Entitlement to a compensable rating for right thumb subluxation.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to April 1983 and from December 1984 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In November 2014, the RO denied claims for entitlement to an increased rating for a left ankle disability and entitlement to service connection for a right ankle disorder and for a neck disorder.  The RO also denied reopening the previously denied claims for entitlement to service connection for a left knee disorder and a right knee disorder.  The Veteran filed a Notice of Disagreement in March 2015 regarding the November 2014 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the claims for increased ratings for the Veteran's pes planus, left shoulder disability, right shoulder disability, and right thumb disability, the Board notes that the Veteran's last VA examinations were in May 2010, and the Veteran's treatment records show that he has since complained of worsening symptoms.  Finally, the Veteran's representative requested new VA examinations in order to adequately evaluate the disabilities.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to an increased rating for a left ankle disability, entitlement to service connection for a right ankle disorder and a neck condition, and reopening previously denied claims for service connection for left and right knee disorders; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his pes planus, left shoulder disability, right shoulder disability, and right thumb disability.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

